Mr. Justice McG-oorty delivered the opinion of the court. Abstract of the Decision. 1. Bastards, § 22*—when evidence insufficient to sustain judgment against defendant. Where in a bastardy case the defendant •testified that the relatrix told him that just prior to their having sexual intercourse for the first time she went out automobile riding with a couple of fellows but did not remember just what happened during that time, and the relatrix admitted that she told the defendant that she had been out riding on that occasion but denied that she told him that something had happened to her or that she had been drinking, held that the doubtful character of the evidence adduced by the relatrix required the reversal of a judgment against the defendant. 2. Bastards, § 20*—who has burden of proving paternity of child. In a bastardy case the relatrix has the burden of establishing the paternity of the child by the greater weight of the evidence.